UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                         Before
                               LIND, KERN, and KRAUSS
                                Appellate Military Judges

                            UNITED STATES, Appellee
                                         v.
                     Staff Sergeant ADRIENNE V. TAUAESE
                           United States Army, Appellant

                                   ARMY 20120176

                               Headquarters, I Corps
                David L. Conn and Mark A. Bridges, Military Judges
             Lieutenant Colonel John T. Rothwell, Staff Judge Advocate


For Appellant: Captain Brian J. Sullivan, JA (argued); Major Jaired Stallard, JA;
Major Vincent T. Shuler, JA; Captain Brian J. Sullivan, JA (on brief).

For Appellee: Captain T. Campbell Warner, JA (argued); Colonel John P. Carrell,
JA; Lieutenant Colonel James L. Varley, JA; Major Catherine L. Brantley, JA;
Captain Jessica J. Morales, JA (on brief).


                                   30 January 2014

                              ----------------------------------
                               SUMMARY DISPOSITION
                              ----------------------------------

KRAUSS, Judge:

       A general court-martial, consisting of officer and enlisted members, convicted
appellant, contrary to her pleas, of thirteen specifications of larceny in violation of
Article 121, Uniform Code of Military Justice. 10 U.S.C. § 921 (2006) [hereinafter
UCMJ]. The convening authority approved the adjudged sentence to a bad-conduct
discharge, and confinement for three months.

       This case is before the court for review under Article 66, UCMJ and warrants
brief remark. Appellant assigns one error and raises a number of issues pursuant to
United States v. Grostefon, 12 M.J. 431 (C.M.A. 1982).

       Appellant asserts that the evidence is legally and factually insufficient to
sustain her convictions for larceny because the government failed to establish that
the alleged victim of the larcenies, Credit First National Association (CFNA), owned
TAUAESE—ARMY 20120176

the money stolen. However, the stipulation of expected testimony from the Chief
Financial Officer (CFO) of CFNA and the stipulation of fact relative to the
transactions at issue in the case, make quite clear that the amounts of money alleged
were stolen from the account alleged and that that money belonged to the account
holder alleged – CFNA. * Whatever the financial nature of that so-called “zero-
balance” account, and whatever the relationship between CFNA and other financial
and business institutions interested i n the transactions at issue in this case, there is
no doubt that appellant participated in the theft of CFNA monies as alleged and as
contemplated by Article 121, UCMJ. See generally United States v. Lubasky, 68 M.J.
260, 263 (C.A.A.F. 2010); Manual for Courts-Martial, United States (2008 ed.), Part
IV, ¶ 46.a.(a), b.(1)(a)-(b), c.(1)(c).

       On consideration of the entire record, including those matters raised by
appellant pursuant to Grostefon, the parties’ briefs, and oral argument, the findings
of guilty and the sentence are AFFIRMED.

      Senior Judges LIND and KERN concur.

                                         FOR
                                          FORTHE
                                              THECOURT:
                                                  COURT:




                                          MALCOLMH.
                                         MALCOLM      H.SQUIRES,
                                                         SQUIRES,JR.
                                                                  JR.
                                          Clerk of Court
                                         Clerk of Court




*
  For example, the CFO testified that “[i]n August of 2010 CFNA discovered that the
unauthorized removal of money from the CFNA account involving Automated
Clearing House or “ACH” debit transactions had occurred” and that “[e]ach debit
that was not related to Bridgestone operations unlawfully transferred money
belonging to CFNA to another individual.”


                                           2